     Case 5:20-cv-02214-ODW-JC Document 35 Filed 09/13/21 Page 1 of 1 Page ID #:547



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10    ANDRE LUIZ COSTA SOARES, ) Case No. 5:20-cv-02214-ODW-JC
                                   )
11                    Petitioner,  )
                                   )
12                v.               )
                                   ) JUDGMENT
13                                 )
      CHAD WOLF, ACTING            )
14    SECRETARY OF THE             )
      DEPARTMENT OF                )
15    HOMELAND SECURITY, et al., )
                                   )
16                    Respondents. )
                                   )
17    ___________________________ )

18         In accordance with this Court’s Order Granting Motion to Dismiss, Dismissing
19   Petition and Action, and Denying Other Pending Motions as Moot,
20   IT IS HEREBY ADJUDGED that petitioner’s “Emergency Petition for Writ of
21   Habeas Corpus and Complaint for Declaratory and Preliminary Injunctive Relief

22
     with Temporary Restraining Order” and this action are dismissed without prejudice.
           IT IS SO ADJUDGED.
23
     DATED: September 13, 2021
24
25                                  _____________________________________
26                                  HONORABLE OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
27
28
